Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The election with traverse of Group 1, claims 1-5, 9 and 10 and the species of non-small cell lung cancer filed July 19, 2022 in response to the Office Action of September 25, 2022 is acknowledged. Applicants traversed the restriction on the ground:

    PNG
    media_image1.png
    130
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    622
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    616
    media_image3.png
    Greyscale
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Although as argued by Applicant, ST3GAL4 is involved in sialylation of Asn162 site of RP215-IgG, however, “preparing tumor therapeutic drugs, comprising targeting ST3GAL4 as a target, wherein the tumors are epithelial tumors” does not need to use the epitope of invention I (claim 1). Therefore, the structure of invention I (the IgG epitope of claim 1) is not the key for the lock of invention II (a method of preparing tumor therapeutic drugs, comprising targeting ST3GAL4 as a drug target, wherein the tumors are epithelial tumors). Similarly, a method of preparing drugs for an auxiliary detection of epithelial tumors, comprising using integrin β4 as a marker, does not use the IgG epitope of claim 1. As evidenced by Bierie (Bierie et al., PNAS, 2017, E2337-E2346, Publication Date: 2017-03-07) teaches that integrin β4 is a biomarker for epithelial tumors can be used to improve the prognosis for high-risk patients with TNBC, without using the claimed epitope.
Regarding Applicant’s argument that the Examiner has failed to show that the corresponding feature does not make a contribution over the prior art, MPEP 1850 (II) teaches that “Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration.”   In this case the claims clearly lack unity of invention  a priori  as set forth above. 
Therefore, as set forth in the previous Office Action filed July 19, 2022, Invention of group I (a product) and Inventions of groups II-IV (three different process) do not share the same or corresponding technical feature.
Regarding Applicant’s arguments about all the tumors listed in amended claim 4 are epithelial tumors. However, “epithelial tumors” is not the same or corresponding technical feature for Invention I. Thus, Applicant’s arguments are not found persuasive.  Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are pending.
Claims 2, 4, 9 and 10 have been amended.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1-5, 9 and 10 are under consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority of Chinese Application No. 201810146884.X, filed February 12, 2018, and Chinese Application No. 201810330585.1, filed April 13, 2018,under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on August 11, 2020.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in Fig 1-2A and p. 13- 3rd full paragraph.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Drawings
The drawings are objected to because: Figs. 1-1B, 1-1C, 4-1B, 5A, 5B, 5C, 5D, 6A, 6C, 6D, 6E, and 7B are not legible; 2) Fig. 1B, 1D and 1E should be Fig. 1A, 1B and 1C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Page 5, para. 4 recites: “FIG. 2-1C: … RP215-IgG (green) …labeled nuclei (blue)…”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The amendment filed August 12, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of Chinese Application No. 201810146884.X, filed February 12, 2018, and Chinese Application No. 201810330585.1, filed April 13, 2018.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 16, Example 4, https://david.ncifcrf.gov/. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a CH1 domain of non-B cell-derived IgG” of claim 1 renders the claim indefinite, because the a CH1 domain of non-B cell-derived IgG is the same as the CH1 domain of B cell-derived IgG. It is not clear how the structure differs between “an IgG epitope, wherein the IgG epitope is a CH1 domain of non- B cell-derived IgG, and has a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain” and an IgG epitope, wherein the IgG epitope is a CH1 domain of B cell-derived IgG, and has a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain.
The term “wherein an amino acid sequence of the IgG epitope is shown in SEQ ID NO: 1” of claims 2, 9 and 10 render the claims indefinite, because it is unclear whether the term “is shown” means “consisting of”, “comprising of”, or including partial sequences of SEQ ID NO: 1. The scope of claims 2, 9 or 10 is thus unclear.
Claim 3 recites “using the IgG epitope according to claim as a drug target, wherein the tumors are epithelial tumors”, but, since the claim does not set forth any active steps involved in the method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).
Claim 5 recites “using the IgG epitope according to claim 1 as a ligand of integrin α6β4”, but, since the claim does not set forth any active steps involved in the method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).
Claim 4 is also rejected because it is dependent on rejected claims.
Appropriate corrections are required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Claims 1 and 2 are drawn to an IgG epitope, wherein the IgG epitope is a CH1 domain of non- B cell-derived IgG, and has a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain (claim 1); and the IgG epitope according to claim 1, wherein an amino acid sequence of the IgG epitope is shown in SEQ ID NO: 1 (claim 2). Given BRI, claim 1 encompasses a broad genus of epitopes comprise an entire CH1 domain or a partial CH1 domain, with a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain. Similarly, the recitation of “an amino acid sequence of the IgG epitope is shown in SEQ ID NO: 1” that is underlined and italicized above, the components of the specific epitopes encompass components that comprise partial sequences of SEQ ID NO: 1. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I. A.
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.
	The specification discloses throughout that the entire CH1 domain of IgG with a N-glycosylated sialic acid modification at the Asn162 site of the CH1 domain can specifically bind to antibody RP215. See FIG. 1-2A, 1-2B and 1-2C.
However, the specification does not disclose epitopes with any subsequences of SEQ ID NOs: 1 that possess the requisite binding properties, i.e., binding to antibody RP215 or other antibodies specific to non-B cell derived IgG. Therefore, it appears that the instant specification does not adequately disclose the breadth of the epitope recited in the instant claims. In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such epitopes at the time the instant application was filed.
Herbert et al. (The Dictionary of Immunology, Academic Press, 4th edition, 1995, p.58) define epitopes as the region on an antigen molecule to which an antibody or the T cell receptor binds specifically wherein the 3-dimensional structure of the protein molecule may be essential for antibody binding. However, the specification fails to disclose sufficient guidance and objective evidence as to the linear and or three-dimensional conformation of the broad genus of IgG epitopes encompassed by claims 1 and 2 that could be used to generate antibodies/binding molecules. Antibodies/binding molecules bind to structural shapes that may be linear stretches of amino acids, conformational determinants formed by the folding of peptides, carbohydrate moieties, phosphate or lipid residues or a combination thereof. Moreover, as evidenced by Greenspan et al., defining epitopes is not as easy as it seems (Nature Biotechnology 7:936-937 (1999). Even when the epitope is defined, in terms of the spatial organization of residues making contact with ligand, then a structural characterization of the molecular interface for binding is necessary to define the boundaries of the epitope (page 937, 2nd column).  Since the specification has not identified which amino acids and or polypeptide fragments are critical or essential to binding, even for exemplary antibody RP215, one could not visualize/recognize all the IgG epitopes of a CH1 domain with a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain encompassed by claims 1 and 2 can be specifically bound by an antibody which are specific for non-B cell-derived IgG, e.g. RP215.
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
	Similarly, claims 3-5, 9 and 10 encompass the epitopes of claim 1.  As set forth above, the instant specification does not support the full scope of the claimed inventions. Therefore, the specification lacks adequate written description for these claims too, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
	Thus, these claims are properly rejected.

Claims 3-5, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of preparing drugs for diagnosis of epithelial tumors and treatment of non-small lung cancer and prostate cancer, comprising using an IgG epitope, wherein the IgG epitope is a CH1 domain of non-B cell-derived IgG, and has a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain, wherein the IgG epitope comprises  SEQ ID NO: 1 as a drug target for antibody RP215, however, does not reasonably provide enablement for “a method of preparing drugs for diagnosis and treatment of tumors, comprising using the IgG epitope according to claim 1 as a drug target, wherein the tumors are epithelial tumors” (claim 3), or “a method of preparing drugs for diagnosis and treatment of diseases mediated by a64-FAK-c-Met pathway, comprising using the IgG epitope according to claim 1 as a ligand of integrin α6β4” (claim 5). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a SCOPE OF ENABLEMENT rejection.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The claims are drawn to a method for treating a disease, as set forth above, comprising using a large genus of epitopes. Because no active steps are recited about how to using “the IgG epitope according to claim 1 as a drug target” or “using the IgG epitope according to claim 1 as a ligand of integrin α6β4”, the method would encompass unlimited ways of using the claimed epitopes, e.g. target any gene in α6β4-FAK-c-Met pathway.
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
	The pharmaceutical art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity. The instant claims read on diagnosis and treatment a broad genus of tumors or diseases mediated by α6β4-FAK-c-Met with a broad genus of targets (e.g. all epitopes encompassed by claim 1, or other targets in α6β4-FAK-c-Met pathway) without reciting active steps, necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Additionally, cancers are heterogeneous in their phenotypes and response to therapeutics. Gerdes et al. (Front. Oncol. 12/18/2014 doi: 10.3389/fonc.2014.00366, pp. 1-12) teach that cancer is a multifaceted disease characterized by heterogeneous genetic alterations, cellular metabolism at the organ, tissue, and cellular levels and these conditions vary between cancers. See abstract and Fig. 1. Gerdes et al. teach that the tumor microenvironment is a highly heterogeneous mix of cellular and non-cellular components and can promote or be antagonistic to tumor growth.  See Tumor Microenvironment-Heterogeneity and Anticancer Therapeutic Target-pp. 5-6 and Fig. 1.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that in a genomic analysis of mutations in breast and colon cancers, it was found that the cancer genes differ between each colon and breast cancers and each tumor had a different pattern of mutations.  Kaiser teaches that the steps to cancer may be more complex than had been anticipated. See 3rd col.
In this case, there is no teaching in the specification of whether or not the claimed linear sequences/epitopes are linear or comprise 3-dimensional structures. Herbert et al. (The Dictionary of Immunology, Academic Press, 4th edition, 1995, p.58) define epitopes as the region on an antigen molecule to which an antibody or the T cell receptor binds specifically wherein the 3-dimensional structure of the protein molecule may be essential for antibody binding. However, the specification fails to disclose sufficient guidance and objective evidence as to the linear and or three-dimensional conformation of the  CH1 domain (e.g. SEQ ID NO: 1) of non- B cell-derived IgG with a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain that could be used to generate antibodies/binding molecules that bind CH1 domain (e.g. SEQ ID NO: 1) of non- B cell-derived IgG with a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain. Antibodies/binding molecules bind to structural shapes that may be linear stretches of amino acids, conformational determinants formed by the folding of peptides, carbohydrate moieties, phosphate or lipid residues or a combination thereof. Moreover, as evidenced by Greenspan et al., defining epitopes is not as easy as it seems (Nature Biotechnology 7:936-937 (1999). Even when the epitope is defined, in terms of the spatial organization of residues making contact with ligand, then a structural characterization of the molecular interface for binding is necessary to define the boundaries of the epitope (page 937, 2nd column).  Since the specification has not identified which amino acids and or polypeptide fragments are critical or essential for binding, one could not visualize/recognize all the IgG epitopes of a CH1 domain with a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain encompassed by claims 1 and 2 can be specifically bound by an antibody which are specific for non-B cell-derived IgG, e.g. RP215.
Since the specification has not identified which amino acids and or polypeptide fragments are critical or essential characteristics for claimed IgG epitopes, clearly, given the above, undue experimentation would be required to make and use the claimed IgG epitopes, wherein the IgG epitope is a CH1 domain of non- B cell-derived IgG, and has a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain.
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification offers working examples of preparing one drug (RP215) using one epitope (the entire CH1 domain of IgG with a N-glycosylated sialic acid modification at the Asn162 site of the CH1 domain can specifically bind to antibody RP215) for diagnosis epithelial tumors (See Examples 5 and 6) and treatment of one tumor: lung squamous cell carcinoma (LSCC PDX model, See Example 7), comprising using the specific IgG epitope as a drug target for antibody RP215. However, no working examples for using other epitopes encompassed by claim 1 and 2; no working examples for treatment other epithelial tumors; and no working examples of other drugs other than RP215 are provided.
As evidenced by Lee (Lee, Cancer Sci Res Open Access 2(2): 1-6, Publication Date: 2015-09-20),  RP215 (a monoclonal antibody) was generated using a tumor-associated antigen CA215. RP215 was shown to react with a carbohydrate-associated epitope mainly on the immunoglobulin heavy chains expressed by most cancer cells. RP215 can be used to detect the serum CA215 levels for diagnosis of various cancers, including epithelial tumors: lung, liver, colon, ovary, breast, pancreas cancers. See Abstract. Lee (Lee, Cancer Immunol Immunother, 2012, 61:1805-1817, Publication Date: 2012-03-21) teaches that RP215 was shown to react with the carbohydrate-associated epitope(s) of immunoglobulin superfamily (IgSF) proteins and mucins, generally known as CA215. Furthermore, RP215 induce apoptosis as well as complement-dependent cytotoxicity upon treatment to many cultured cancer cells. Significant dose-dependent growth inhibition of tumor cells from several different tissue origins were demonstrated by nude mouse experiments, including prostate cancer, and ovary cancer cells. See Fig. 2, Fig. 5, Table 3, and Table 4. Furthermore, Lee (Lee, US 8,974,786 B2, Publication Date: 2015-03-10) teaches that RP215 binds not only immunoglobulin heavy chains, but also T cell receptors, cell adhesion molecules and mucins. See col. 1, lines 43-52.
Taken together, the instant specification and prior art provide support for the application of RP215 for diagnosis of epithelial tumors  and treatment of non-small lung cancer and prostate cancers. However, the instant specification and prior art do not show: 1) how to use the epitopes encompassed by claim 1 as a drug target for preparing drugs for diagnosis and treatment of tumors; 2) how to use the epitopes encompassed by claim 1 as a ligand of integrin α6β4 for diagnosis and treatment of diseases mediated α6β4-FAK-c-Met pathway; 3) drugs other than RP215 for diagnosis and treatment. 
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
Applicant is reminded that MPEP 2164.03 teaches “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art.  In re Fisher, 428 F.2d 833, 166 USPQ 18, 24 (CCPA 1970) the amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly state in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling.  Given only lack of guidance in the specification and prior art, no one skilled in the art would accept the assertion that the claimed invention would function as contemplated or as claimed based only on the information in the specification and prior art and that known in the art at the time the invention was made.
The specification and prior art provide insufficient guidance with regard to these issues and provides sufficient working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict that the invention will function as contemplated or claimed with a reasonable expectation of success.  For the above reasons, it appears that undue experimentation would be required to practice the claimed invention. 
Due to the large quantity of experimentation necessary to test the use of all epitopes and therapeutic agents diagnosing and treating various cancers and diseases encompassed by the claims; the lack of direction/guidance presented in the specification regarding to all epitopes, diagnosis and treatment of the claimed cancers and diseases; the state of the prior art which establishes the unpredictability cancer treatment in general and treatment of cancers; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 rejected are under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) “an IgG epitope, wherein the IgG epitope is a CH1 domain of non- B cell-derived IgG, and has a N-glycosylated sialic acid modification at a Asn162 site of the CH1 domain” (claim 1), and “the IgG epitope according to claim 1, wherein an amino acid sequence of the IgG epitope is shown in SEQ ID NO: 1” (claim 2), which is a natural product not markedly different from the product’s naturally occurring CH1 domain with a N-glycosylated sialic acid modification at a Asn162 site. This judicial exception is not integrated into a practical application as explained below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a product so Step 1 is satisfied.
With respect to Step 2A MPEP 2106.04(c) II(C)(2) teaches:
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. The Supreme Court concluded that these isolated but otherwise unchanged genes were not eligible, because they were not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring BRCA genes. See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 569 U.S. at 593, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.
In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931

For Prong One of Step 2A the claims recite a judicial exception, i.e. a natural product which is a natural phenomenon.  In particular, claim 1 recites: “an IgG epitope, wherein the IgG epitope is a CH1 domain of non-B cell-derived IgG, and has a N-glycosylated sialic acid modification at an Asn162 site of the CH1 domain”, which is natural epitope expressed in natural cells, as evidenced by Example 1 of the instant Specification that RP215-IgG, which has a N-glycosylated sialic acid at the Asn162 site of the CH1 domain, was produced by non-small cell lung cancer cells.  Claim 2 recites SEQ ID NO: 1, which is a sequence from Homo sapiens (a natural sequence). So the answer to Prong One of Step 2A is yes, the claims do recite a judicial exception. 
For Prong Two of Step 2A claims 1 and 2 do not integrate the exception into a practical application. So the answer to Prong Two of Step 2A is no.
With respect to Step 2B MPEP 2106.05 (I) teaches that 
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 
	
Taken together, the claimed epitope does not have a significantly different structure or function from the naturally occurring IgG epitope has a N-glycosylated silalic acid modification at Asn162 site.  The absence of structural differences taken together with the lack of any functional difference between the claimed epitope and their natural counterparts demonstrates that the recited epitope is not markedly different from what exists in nature.  
Claims 1 and 2 are properly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valliere-Douglass (Valliere-Douglass et al., JBC, 284, 47:32493-32506, Publication Date: 2009-11-20, cited in IDS of  08/12/2020).
Valliere-Douglass teaches oligosaccharides on a non-consensus asparaginyl residue in the CH1 constant domain of IgG1 and IgG2 antibodies. See Abstract.
Valliere-Douglass teaches N-glycosylated sialic acid modification in the CH1 domain of antibodies isolated from human serum. See Table 2.
Valliere-Douglass teaches that Asn residue in the NSGAL peptide (which was shown in SEQ ID NO: 1, See FIG. 1-2A of the instant Application) was glycosylated. The Asn residue at position 162 in the CH1 domain of human IgG1 and IgG2 antibodies is glycosylated. See page 32499, col. 1. 
Valliere-Douglass teaches that NA2FB modification at Asn162 of CH1 domain of IgG. See page 32500, col. 1, para. 1. As shown in Table 2, NA2FB is a N-glycosylated sialic acid modification.
Valliere-Douglass teaches N162-glycosylated sialic acid modification (A1F) in  IgG2/IgG1 CH1 amino acids 151–213.  See Table 2 Table 3, and Fig. 7. 
Valliere-Douglass teaches the presence of this modification on human antibodies from natural sources indicates that nonspecific N-linked glycosylation is not artifactually induced by recombinant expression systems. See the whole document and page 32505, col. 1, para. 2 in  particular. 
As evidenced by the instant specification, N162-glycosylated sialic acid modification in  IgG2/IgG1 CH1 amino acids 151–213 binds the  RP215 antibody.  See Example 1.  Thus, the  N162-glycosylated sialic acid modification in  IgG2/IgG1 CH1 amino acids 151–213 binds RP215 is an IgG epitope as claimed.  
As to “a CH1 domain of non-B cell-derived IgG”, there is no sequence difference between a CH1 domain of non-B cell-derived IgG and a CH1 domain of B cell-derived IgG. Therefore, the structure taught by Valliere-Douglass would read on the epitope of claim 1 and 2.
As evidenced by the sequence alignment below, human IgG2 heavy chain comprises SEQ ID NO: 1 is : 
RESULT 1
G2HU
Ig gamma-2 chain C region - human
C;Species: Homo sapiens (man)
C;Date: 30-Apr-1981 #sequence_revision 13-Jun-1983 #text_change 09-Jul-2004
C;Accession: A93906; A92809; A90752; A93132; A02148
R;Ellison, J.; Hood, L.
Proc. Natl. Acad. Sci. U.S.A. 79, 1984-1988, 1982
A;Title: Linkage and sequence homology of two human immunoglobulin gamma heavy chain constant region genes.
A;Reference number: A93906; MUID:82197621; PMID:6804948
A;Accession: A93906
A;Molecule type: DNA
A;Residues: 1-326 <ELL>
A;Cross-references: UNIPROT:P01859; UNIPARC:UPI000003BFCC; GB:V00554; GB:J00230; NID:g32759; PIDN:CAB58438.1; PID:g6066056
A;Note: Lys-326 is probably removed posttranslationally
R;Wang, A.C.; Tung, E.; Fudenberg, H.H.
J. Immunol. 125, 1048-1054, 1980
A;Title: The primary structure of a human IgG2 heavy chain: genetic, evolutionary, and functional implications.
A;Reference number: A92809; MUID:81007873; PMID:6774012
A;Contents: myeloma protein Til
A;Accession: A92809
A;Molecule type: protein
A;Residues: 1-19,'Q',21-57,'Z',59,'A',61-193,'D',195-325 <WAN>
A;Cross-references: UNIPARC:UPI0000173791
A;Note: Trp-156 is at or near the complement-binding site
R;Connell, G.E.; Parr, D.M.; Hofmann, T.
Can. J. Biochem. 57, 758-767, 1979
A;Title: The amino acid sequences of the three heavy chain constant region domains of a human IgG2 myeloma protein.
A;Reference number: A90752; MUID:80001357; PMID:113060
A;Contents: myeloma protein Zie
A;Accession: A90752
A;Molecule type: protein
A;Residues: 1-24,'E',26-57,'EV',60-85;132-171,'ZZZ',175,'B',177-193,'D',195-196,'Q',198-234,'Z',236-263,'BGEPZ',269-325 <CON>
A;Cross-references: UNIPARC:UPI0000173792; UNIPARC:UPI0000173793
A;Note: this sequence has since been revised
R;Hofmann, T.; Parr, D.M.
Mol. Immunol. 16, 923-925, 1979
A;Title: A note on the amino acid sequence of residues 381-391 of human immunoglobulin gamma chains.
A;Reference number: A93132; MUID:80114419; PMID:118920
A;Contents: Zie
A;Accession: A93132
A;Molecule type: protein
A;Residues: 238-275 <HOF>
A;Cross-references: UNIPARC:UPI0000173794
R;Hofmann, T.; Parr, D.M.
submitted to the Atlas, March 1980
A;Reference number: A94591
A;Contents: annotation; Zie, revisions to residues 25, 59, 60, and 264-268
A;Note: the revised sequence differs from that shown in having 60-Ala and in the amidation states of residues 58, 194, and 197; the amidation states of residues 172-174, 176, and 235 were not determined
R;Milstein, C.; Frangione, B.
Biochem. J. 121, 217-225, 1971
A;Title: Disulphide bridges of the heavy chain of human immunoglobulin G2.
A;Reference number: A90253; MUID:72033500; PMID:4940472
A;Contents: annotation; myeloma protein Sa, disulfide bonds
R;Frangione, B.; Milstein, C.; Pink, J.R.L.
Nature 221, 145-148, 1969
A;Title: Structural studies of immunoglobulin G.
A;Reference number: A93157; MUID:69064124; PMID:5782707
A;Contents: annotation; Sa, disulfide bonds
C;Genetics:
A;Gene: GDB:IGHG2
A;Cross-references: GDB:119338; OMIM:147110
A;Map position: 14q32.33-14q32.33
C;Complex: An immunoglobulin heterotetramer subunit consists of two identical light (kappa or lambda) and two identical heavy (alpha, delta, epsilon, gamma, or mu) chains usually stabilized by interchain disulfide bonds. In some cases, such as IgA and IgM, the subunits associate into larger oligomers.
C;Superfamily: immunoglobulin C region; immunoglobulin homology
C;Keywords: duplication; glycoprotein; heterotetramer; immunoglobulin
F;20-85/Domain: immunoglobulin homology <IM1>
F;133-202/Domain: immunoglobulin homology <IM2>
F;239-306/Domain: immunoglobulin homology <IM3>
F;14/Disulfide bonds: interchain (to light chain) #status experimental
F;27-83,140-200,246-304/Disulfide bonds: #status experimental
F;102,103,106,109/Disulfide bonds: interchain (to heavy chain) #status experimental
F;176/Binding site: carbohydrate (Asn) (covalent) #status predicted

  Query Match             100.0%;  Score 925;  DB 1;  Length 326;
  Best Local Similarity   100.0%;  
  Matches  170;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSNFGTQTYTCNVDHKP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         30 KDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSNFGTQTYTCNVDHKP 89

Qy         61 SNTKVDKTVERKCCVECPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHED 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         90 SNTKVDKTVERKCCVECPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHED 149

Qy        121 PEVQFNWYVDGVEVHNAKTKPREEQFNSTFRVVSVLTVVHQDWLNGKEYK 170
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        150 PEVQFNWYVDGVEVHNAKTKPREEQFNSTFRVVSVLTVVHQDWLNGKEYK 199


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642        

/PETER J REDDIG/           Primary Examiner, Art Unit 1642